DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 02/26/2021, , wherein 1-30 are pending of which claims 1, 18,29, 30 are recited in independent form. The present Application claims Priority to provisional Application 62/987,137 with a filing date of 03/09/2020. 
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  For Example, employing the broadest reasonable interpretation claim element ‘and/or’ is interpreted as an ‘or’.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means for” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, wherein the claims include one or more claim limitations that use the word “means,” (see claim 30) and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (means) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for” in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (see Figs. 15-16) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20170127301 to Sharma et al (hereinafter d1) in view of United States Patent Application Publication US-20200259896 to Sachs et al (hereinafter d2).
Regarding claim 1, as to the limitation “A network node for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:” d1 teaches a system (see d1 Fig. 2) including a plurality of devices which may be construed as a network node for a wireless communication, wherein the device may include at least a processor (see d1 Fig. 1 elements 30-32; para. 0020-0022), memory coupled to the processor (see d1 Fig. 1 element 38; para. 0020), wherein the memory may be or contain a computer readable medium which stores a method (see d1 para. 0020) which when executed cause the apparatus to perform method steps (see d1 para. 0020);
as to the limitation “receive an indication of a first set of parameters that corresponds to a direct communication link between an industrial internet-of-things (IIoT) device and a first controller” d1 teaches a direct communication link between a device and a controller (see d1 para. 0030) wherein connection between device D1 to primary mesh control unit is made directly (see d1 para. 0032), wherein a measuring unit provides indication of link quality (i.e. set of parameters) (see d1 para. 0036-0037) to control panel;
as to the limitation “receive an indication of a second set of parameters that corresponds to an indirect communication link between the IIoT device and the first controller through a second controller” d1 teaches a second network via a redundant control unit (i.e. second controller wherein connection between mesh device D1 or D2 to the control panel via the redundant control unit is indirect (see d1 para. 0034-0035);
as to the limitation “and schedule a communication on at least one of the direct communication link or the indirect communication link based at least in part on the first set of parameters and the second set of parameters” d1 teaches establishing/updating a link based on  link quality (i.e. schedule a communication) (see d1 para.00.6-0037, 0041, 0048, 0050);
as to the limitation “industrial internet-of-things (IIoT) device” d1 discloses a mesh device. d1 does not appear to explicitly disclose “IIoT” attention is directed to d2 which, in a similar field of endeavor of mobile communication systems (see d2 para. 0001) discloses IIoT devices which may be incorporated in the system, device, and method of d1 (see d2 para. 0011, 00271-00272). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of IIoT devices as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to enhance performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration as is suggested by d2 (see d2 para. 0011).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 2, as to the limitation “The network node of claim 1, wherein the first set of parameters indicates at least one of: a link quality associated with the direct communication link between the IIoT device and the first controller, a load associated with the first controller, a resource requirement associated with the direct communication link between the IIoT device and the first controller, or a combination thereof” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also discloses using link quality (see d1 para. 0036-0037, 0041, 0048).
Regarding claim 3, as to the limitation “The network node of claim 1, wherein the second set of parameters comprises at least one of a set of first hop parameters corresponding to a direct communication link between the IIoT device and the second controller, and a set of second hop parameters corresponding to a direct communication link between the second controller and the first controller” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also discloses link quality of a network of direct communication between mesh device and controller (see d1 para. 0036-0037, 0041, 0048) and connection between controllers (see d1 para. 0054).
Regarding claim 4, as to the limitation “The network node of claim 1, wherein the second set of parameters indicates at least one of: a link quality associated with a direct communication link between the IIoT device and the second controller, a load associated with the second controller, a resource requirement associated with the direct communication link between the IIoT device and the second controller, a link quality associated with a direct communication link between the second controller and the first controller, a load associated with the first controller, a resource requirement associated with the direct communication link between the second controller and the first controller, or a combination thereof” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose parameters that reflect at least link quality (see d1 para. 0036-0037, 0041, 0048).
Regarding claim 5, as to the limitation “The network node of claim 1, wherein the one or more processors are configured to, when scheduling the communication: determine a direct communication link metric based on the first set of parameters; determine an indirect communication link metric based on the second set of parameters; compare the direct communication link metric with the indirect communication link metric; and select at least one of the direct communication link or the indirect communication link based at least in part on comparing the direct communication link metric with the indirect communication link metric” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose measurement and comparison (see d1 para. 0036, 0037, 0050).
Regarding claim 6, as to the limitation “The network node of claim 5, wherein the direct communication link metric indicates at least one of: an estimated latency associated with the direct communication link between the IIoT device and the first controller, an estimated reliability associated with the direct communication link between the IIoT device and the first controller, or a combination thereof” d1 in view of d2 disclose claim 5 as set forth above, d1 in view of d2 also disclose parameters that reflect at least link quality (see d1 para. 0036-0037, 0041, 0048) which provides estimated reliability  (see d1 para. 0041-0043).
Regarding claim 7, as to the limitation “The network node of claim 5, wherein the indirect communication link metric indicates at least one of: an estimated latency associated with a direct communication link between the IIoT device and the second controller, an estimated reliability associated with the direct communication link between the IIoT device and the second controller, an estimated latency associated with a direct communication link between the second controller and the first controller, an estimated reliability associated with the direct communication link between the second controller and the first controller, or a combination thereof” d1 in view of d2 disclose claim 5 as set forth above, d1 in view of d2 also disclose parameters that reflect at least link quality (see d1 para. 0036-0037, 0041, 0048) which provides estimated reliability  (see d1 para. 0041-0043).
Regarding claim 8, as to the limitation “The network node of claim 1, wherein the one or more processors are configured to, when scheduling the communication on at least one of the direct communication link or the indirect communication link: schedule a primary transmission between the IIoT device and the first controller by allocating a first set of resources corresponding to the direct communication link or the indirect communication link; and schedule a retransmission between the IIoT device and the first controller by allocating a second set of resources corresponding to the direct communication link or the indirect communication link” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also discloses primary and retransmission using the direct/indirect communication (see d2 para. 0885-0886, 1081).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of primary and retransmission as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to enhance performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration as is suggested by d2 (see d2 para. 0011).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 9, as to the limitation “the network node of claim 1, wherein the one or more processors are configured to, when scheduling the communication on at least one of the direct communication link or the indirect communication link, allocate a set of resources corresponding to the direct communication link, the indirect communication link, or a combination thereof, and wherein the set of resources comprises at least one of time resources, frequency resources, or spatial resources associated with at least one of a semi-persistent scheduling communication, a periodic scheduling communication, an aperiodic scheduling communication, or a combination thereof” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose at least semi-persistent scheduling (see d2 para. 0773, 1019, 1147).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of semi persistent scheduling as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to enhance performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration as is suggested by d2 (see d2 para. 0011).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 10, as to the limitation “The network node of claim 1, wherein the one or more processors are configured to, when scheduling the communication on at least one of the direct communication link or the indirect communication link, schedule the communication on the direct communication link by allocating a set of sidelink resources” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose sidelink resources (see d2 para. 2414).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of sidelink resources as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to enhance performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration as is suggested by d2 (see d2 para. 0011).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 11, as to the limitation “The network node of claim 1, wherein the first controller is configured as a small cell base station, and wherein the one or more processors are configured to, when scheduling the communication on at least one of the direct communication link or the indirect communication link, schedule the communication on the direct communication link by allocating a set of access link resources” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose access link resources (see d2 para. 1121-1123).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of access link resources as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to enhance performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration as is suggested by d2 (see d2 para. 0011).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 12, as to the limitation “The network node of claim 1, wherein the one or more processors are configured to, when scheduling the communication on at least one of the direct communication link or the indirect communication link, schedule the communication on the indirect communication link by: allocating a first set of resources corresponding to a direct communication link between the IIoT device and the second controller; and allocating a second set of resources corresponding to a direct communication link between the second controller and the first controller” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose allocating resources (para. 0013) according to direct communication link between a device and controller (see d1 para. 0032) and between devices (d1 para. 0054).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of allocating resources as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to enhance performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration as is suggested by d2 (see d2 para. 0011).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 13, as to the limitation “The network node of claim 12, wherein the first set of resources comprises at least one of a set of sidelink resources or a set of access link resources” d1 in view of d2 disclose claim 12 as set forth above, d1 in view of d2 also disclose at least sidelink resources (see d2 para. 2414).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of sidelink resources as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to enhance performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration as is suggested by d2 (see d2 para. 0011).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 14, as to the limitation “The network node of claim 12, wherein the second set of resources comprises a set of sidelink resources” d1 in view of d2 disclose claim 12 as set forth above, d1 in view of d2 also disclose at least sidelink resources (see d2 para. 2414).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of sidelink resources as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to enhance performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration as is suggested by d2 (see d2 para. 0011).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 15, as to the limitation “the network node of claim 1, wherein the one or more processors are configured to, when receiving the indication of the first set of parameters: receive a unicast message from the IIoT device, receive a unicast message from the first controller, receive a multicast message from the IIoT device, receive a multicast message from the first controller, receive a broadcast message from the IIoT device, receive a broadcast message from the first controller, or a combination thereof” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose at least a unicast message (see d2 para. 0743, 1153).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of unicast messaging as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to enhance performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration as is suggested by d2 (see d2 para. 0011).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 16, as to the limitation “The network node of claim 1, wherein the one or more processors are configured to, when receiving the indication of the second set of parameters: receive a unicast message from the IIoT device, receive a unicast message from the first controller, receive a unicast message from the second controller, receive a multicast message from the IIoT device, receive a multicast message from the first controller, receive a multicast message from the second controller, receive a broadcast message from the IIoT device, receive a broadcast message from the first controller, receive a broadcast message from the second controller, or a combination thereof” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose at least a unicast message (see d2 para. 0743, 1153).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of unicast messaging as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to enhance performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration as is suggested by d2 (see d2 para. 0011).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 17, as to the limitation “The network node of claim 1, wherein the network node comprises at least one of the IIoT device, the first controller, the second controller, a third controller, a base station, or a combination thereof” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose at least IIoT device (see d2 para0271-0272).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of IIoT devices as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to enhance performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration as is suggested by d2 (see d2 para. 0011).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 18, as to the limitation “A method of wireless communication performed by a network node, comprising:” d1 teaches a system (see d1 Fig. 2) including a plurality of devices which may be construed as a network node for a wireless communication, wherein the device may include at least a processor (see d1 Fig. 1 elements 30-32; para. 0020-0022), memory coupled to the processor (see d1 Fig. 1 element 38; para. 0020), wherein the memory may be or contain a computer readable medium which stores a method (see d1 para. 0020) which when executed cause the apparatus to perform method steps (see d1 para. 0020);
as to the limitation “receiving an indication of a first set of parameters that corresponds to a direct communication link between an industrial internet-of-things (IIoT) device and a first controller” d1 teaches a direct communication link between a device and a controller (see d1 para. 0030) wherein connection between device D1 to primary mesh control unit is made directly (see d1 para. 0032), wherein a measuring unit provides indication of link quality (i.e. set of parameters) (see d1 para. 0036-0037) to control panel;
as to the limitation “receiving an indication of a second set of parameters that corresponds to an indirect communication link between the IIoT device and the first controller through a second controller” d1 teaches a second network via a redundant control unit (i.e. second controller wherein connection between mesh device D1 or D2 to the control panel via the redundant control unit is indirect (see d1 para. 0034-0035);
as to the limitation “and scheduling a communication on at least one of the direct communication link or the indirect communication link based at least in part on the first set of parameters and the second set of parameters” d1 teaches establishing/updating a link based on  link quality (i.e. schedule a communication) (see d1 para.00.6-0037, 0041, 0048, 0050);
as to the limitation “industrial internet-of-things (IIoT) device” d1 discloses a mesh device. d1 does not appear to explicitly disclose “IIoT” attention is directed to d2 which, in a similar field of endeavor of mobile communication systems (see d2 para. 0001) discloses IIoT devices which may be incorporated in the system, device, and method of d1 (see d2 para. 0011, 00271-00272). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of IIoT devices as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to enhance performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration as is suggested by d2 (see d2 para. 0011).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 19, as to the limitation “The method of claim 18, wherein the first set of parameters indicates at least one of: a link quality associated with the direct communication link between the IIoT device and the first controller, a load associated with the first controller, a resource requirement associated with the direct communication link between the IIoT device and the first controller, or a combination thereof” d1 in view of d2 disclose claim 18 as set forth above, d1 in view of d2 also discloses using link quality (see d1 para. 0036-0037, 0041, 0048).
Regarding claim 20, as to the limitation “The method of claim 18, wherein the second set of parameters comprises at least one of a set of first hop parameters corresponding to a direct communication link between the IIoT device and the second controller and a set of second hop parameters corresponding to a direct communication link between the second controller and the first controller” d1 in view of d2 disclose claim 18 as set forth above, d1 in view of d2 also discloses link quality of a network of direct communication between mesh device and controller (see d1 para. 0036-0037, 0041, 0048) and connection between controllers (see d1 para. 0054).
Regarding claim 21, as to the limitation “The method of claim 18, wherein the second set of parameters indicates at least one of: a link quality associated with a direct communication link between the IIoT device and the second controller, a load associated with the second controller, a resource requirement associated with the direct communication link between the IIoT device and the second controller, a link quality associated with a direct communication link between the second controller and the first controller, a load associated with the first controller, a resource requirement associated with the direct communication link between the second controller and the first controller, or a combination thereof” d1 in view of d2 disclose claim 18 as set forth above, d1 in view of d2 also disclose parameters that reflect at least link quality (see d1 para. 0036-0037, 0041, 0048).
Regarding claim 22, as to the limitation “The method of claim 18, wherein scheduling the communication comprises: determining a direct communication link metric based on the first set of parameters; determining an indirect communication link metric based on the second set of parameters; comparing the direct communication link metric with the indirect communication link metric; and selecting at least one of the direct communication link or the indirect communication link based at least in part on comparing the direct communication link metric with the indirect communication link metric” d1 in view of d2 disclose claim 18 as set forth above, d1 in view of d2 also disclose measurement and comparison (see d1 para. 0036, 0037, 0050).
Regarding claim 23, as to the limitation “The method of claim 22, wherein the direct communication link metric indicates at least one of: an estimated latency associated with the direct communication link between the IIoT device and the first controller, an estimated reliability associated with the direct communication link between the IIoT device and the first controller, or a combination thereof” d1 in view of d2 disclose claim 22 as set forth above, d1 in view of d2 also disclose parameters that reflect at least link quality (see d1 para. 0036-0037, 0041, 0048) which provides estimated reliability  (see d1 para. 0041-0043).
Regarding claim 24, as to the limitation “The method of claim 22, wherein the indirect communication link metric indicates at least one of: an estimated latency associated with a direct communication link between the IIoT device and the second controller, an estimated reliability associated with the direct communication link between the IIoT device and the second controller, an estimated latency associated with a direct communication link between the second controller and the first controller, an estimated reliability associated with the direct communication link between the second controller and the first controller, or a combination thereof” d1 in view of d2 disclose claim 22 as set forth above, d1 in view of d2 also disclose parameters that reflect at least link quality (see d1 para. 0036-0037, 0041, 0048) which provides estimated reliability  (see d1 para. 0041-0043).
Regarding claim 25, as to the limitation “The method of claim 18, wherein scheduling the communication on at least one of the direct communication link or the indirect communication link comprises: scheduling a primary transmission between the IIoT device and the first controller; and scheduling a retransmission between the IIoT device and the first controller” d1 in view of d2 disclose claim 18 as set forth above, d1 in view of d2 also discloses primary and retransmission using the direct/indirect communication (see d2 para. 0885-0886, 1081).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of primary and retransmission as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to enhance performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration as is suggested by d2 (see d2 para. 0011).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 26, as to the limitation “The method of claim 25, wherein scheduling the communication comprises: scheduling the primary transmission between the IIoT device and the first controller by allocating a first set of resources corresponding to one of the direct communication link or the indirect communication link; and scheduling the retransmission between the IIoT device and the first controller by allocating a second set of resources corresponding to the other one of the direct communication link or the indirect communication link” d1 in view of d2 disclose claim 18 as set forth above, d1 in view of d2 also discloses primary and retransmission using the direct/indirect communication (see d2 para. 0885-0886, 1081).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of primary and retransmission as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to enhance performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration as is suggested by d2 (see d2 para. 0011).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 27, as to the limitation “The method of claim 18, wherein scheduling the communication on at least one of the direct communication link or the indirect communication link comprises scheduling the communication on the direct communication link by allocating at least one of a set of sidelink resources or a set of access link resources” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose sidelink resources (see d2 para. 2414).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of sidelink resources as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to enhance performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration as is suggested by d2 (see d2 para. 0011).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 28, as to the limitation “The method of claim 18, further comprising periodically receiving indications of at least one of the first set of parameters, the second set of parameters, or a combination thereof” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose at least semi-persistent scheduling (see d2 para. 0773, 1019, 1147).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of semi persistent scheduling as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to enhance performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration as is suggested by d2 (see d2 para. 0011).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 29, as to the limitation “A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a network node, cause the network node to:” d1 teaches a system (see d1 Fig. 2) including a plurality of devices which may be construed as a network node for a wireless communication, wherein the device may include at least a processor (see d1 Fig. 1 elements 30-32; para. 0020-0022), memory coupled to the processor (see d1 Fig. 1 element 38; para. 0020), wherein the memory may be or contain a computer readable medium which stores a method (see d1 para. 0020) which when executed cause the apparatus to perform method steps (see d1 para. 0020);
as to the limitation “receive an indication of a first set of parameters that corresponds to a direct communication link between an industrial internet-of-things (IIoT) device and a first controller” d1 teaches a direct communication link between a device and a controller (see d1 para. 0030) wherein connection between device D1 to primary mesh control unit is made directly (see d1 para. 0032), wherein a measuring unit provides indication of link quality (i.e. set of parameters) (see d1 para. 0036-0037) to control panel;
as to the limitation “receive an indication of a second set of parameters that corresponds to an indirect communication link between the IIoT device and the first controller through a second controller” d1 teaches a second network via a redundant control unit (i.e. second controller wherein connection between mesh device D1 or D2 to the control panel via the redundant control unit is indirect (see d1 para. 0034-0035);
as to the limitation “and schedule a communication on at least one of the direct communication link or the indirect communication link based at least in part on the first set of parameters and the second set of parameters” d1 teaches establishing/updating a link based on  link quality (i.e. schedule a communication) (see d1 para.00.6-0037, 0041, 0048, 0050);
as to the limitation “industrial internet-of-things (IIoT) device” d1 discloses a mesh device. d1 does not appear to explicitly disclose “IIoT” attention is directed to d2 which, in a similar field of endeavor of mobile communication systems (see d2 para. 0001) discloses IIoT devices which may be incorporated in the system, device, and method of d1 (see d2 para. 0011, 00271-00272). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of IIoT devices as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to enhance performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration as is suggested by d2 (see d2 para. 0011).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 30, as to the limitation “An apparatus for wireless communication, comprising:” d1 teaches a system (see d1 Fig. 2) including a plurality of devices which may be construed as a network node for a wireless communication, wherein the device may include at least a processor (see d1 Fig. 1 elements 30-32; para. 0020-0022), memory coupled to the processor (see d1 Fig. 1 element 38; para. 0020), wherein the memory may be or contain a computer readable medium which stores a method (see d1 para. 0020) which when executed cause the apparatus to perform method steps (see d1 para. 0020);
as to the limitation “means for receiving an indication of a first set of parameters that corresponds to a direct communication link between an industrial internet-of-things (IIoT) device and a first controller;” d1 teaches a direct communication link between a device and a controller (see d1 para. 0030) wherein connection between device D1 to primary mesh control unit is made directly (see d1 para. 0032), wherein a measuring unit provides indication of link quality (i.e. set of parameters) (see d1 para. 0036-0037) to control panel;
as to the limitation “means for receiving an indication of a second set of parameters that corresponds to an indirect communication link between the IIoT device and the first controller through a second controller” d1 teaches a second network via a redundant control unit (i.e. second controller wherein connection between mesh device D1 or D2 to the control panel via the redundant control unit is indirect (see d1 para. 0034-0035);
as to the limitation “and means for scheduling a communication on at least one of the direct communication link or the indirect communication link based at least in part on the first set of parameters and the second set of parameters” d1 teaches establishing/updating a link based on  link quality (i.e. schedule a communication) (see d1 para.00.6-0037, 0041, 0048, 0050);
as to the limitation “industrial internet-of-things (IIoT) device” d1 discloses a mesh device. d1 does not appear to explicitly disclose “IIoT” attention is directed to d2 which, in a similar field of endeavor of mobile communication systems (see d2 para. 0001) discloses IIoT devices which may be incorporated in the system, device, and method of d1 (see d2 para. 0011, 00271-00272). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of IIoT devices as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to enhance performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration as is suggested by d2 (see d2 para. 0011).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200259896 A1 to Byun et al discloses controlling radio resource of a redundant route for a dual-connecting Integrated Access and Backhaul (IAB) node in a wireless communication system will be provided. The CU of the IAB-donor is connected with a dual-connecting IAB-node via a master cell group (MCG) IAB-node. The CU of the IAB-donor initiates an establishment of a connection with the dual-connecting IAB-node via a secondary cell group (SCG) IAB-node. The CU of the IAB-donor transmits, to the SCG IAB-node, a first information which informs not allocating radio resource for a bearer. The CU of the IAB-donor determines to use the connection with the dual-connecting IAB-node via the SCG IAB-node. The CU of the IAB-donor transmits, to the SCG IAB-node, a second information to request allocating the radio resource for the bearer.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643